226 Ga. 883 (1970)
178 S.E.2d 173
STATE OF GEORGIA
v.
THONI OIL MAGIC BENZOL GAS STATIONS, INC.; and vice versa.
25822, 25857.
Supreme Court of Georgia.
Argued September 14, 1970.
Decided October 22, 1970.
Rehearing Denied November 18, 1970.
Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, William L. Harper, H. Perry Michael, Assistant Attorneys General, for appellant.
Charles L. Weltner, for appellee.
ALMAND, Chief Justice.
We granted the writ of certiorari in this case to review the judgment of the Court of Appeals (121 Ga. App. 454) because it involved the authority of the State to collect taxes from a gasoline dealer under the Sales and Use Tax Act (Code Ann. Ch. 92-34a), and raised questions of first impression in this court.
We have carefully reviewed the opinion of the Court of Appeals and after further consideration concluded that its judgment is correct, and it is unnecessary to add any further reasons than those set out in the Court of Appeals opinion.
Judgment affirmed. Mobley, P. J., Grice, Nichols and Felton, JJ., and Judges L. Elmo Holt and Osgood O. Williams, concur. Undercofler and Hawes, JJ., disqualified.